DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11-26-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “rentable office space of a co-working business” in claims 1, 4, and 11-13.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“reception unit that receives” in claim 1 and 11,
“information generation unit that generates” in claim 1,
“situation management unit that manages” in claim 4,
“assignment unit that assigns” in claim 5, and 
“vehicle controller that controls” in claim 11.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a communication unit that transmits” in claim 1 and 5, and 
“storage unit that stores” in claim 2.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 4-5, and 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of: 
“reception unit that receives” in claim 1 and 11,
“information generation unit that generates” in claim 1,
“situation management unit that manages” in claim 4,
“assignment unit that assigns” in claim 5, and 
“vehicle controller that controls” in claim 11.

The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations: 
“reception unit that receives” in claim 1 and 11,
“information generation unit that generates” in claim 1,
“situation management unit that manages” in claim 4,
“assignment unit that assigns” in claim 5, and 
“vehicle controller that controls” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed functions are implemented based on input/output. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)  Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Intended Use
At least claims 1, 4, 8, 11-13 contain statements of intended use such as: “a rentable office space of a co-working business” in claims 1, 4, and 11; “the communication unit transmits, to the user terminal, the control information including the destination when the information generation unit determines that the user terminal is located in an interior of the vehicle” in claim 8; and “the user is away from the vehicle, which is parked near the rentable office space” in claim 13. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180203451 A1) in view of Herrero (US 20180079413 A1).

REGARDING CLAIM 1, Cronin discloses, an assistance information reception unit that receives, from a user terminal of a user who uses a rentable office space of a co-working business, assistance information indicating that the user asks for assistance (Cronin: [0093] The input device 260 denotes a device for inputting data for controlling the autonomous vehicle 1. For example, the input device 260 may include a key pad, a dome switch, a touch pad (e.g., a capacitive overlay type, a resistive overlay type, an infrared beam type, a surface acoustic wave type, an integral strain gauge type, a piezoelectric type, or the like), a jog wheel, a jog switch, etc., but is not limited thereto. Also, the input device 260 may include a microphone, and may be configured to receive audio (for example, a voice instruction) from a passenger of the autonomous vehicle 1; see ¶0137 for information regarding an office space); an information generation unit that generates control information for controlling a vehicle to be used by the user when the assistance information reception unit receives the assistance information (Cronin: [ABS] Provided are a method and apparatus for controlling an autonomous vehicle. The method includes determining a driving mode optimized for a passenger, based on at least one of context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to the determined driving mode; [0006] According to an aspect of the present invention, a device for controlling an autonomous vehicle includes: an interface configured to obtain at least one of context information about a passenger of the autonomous vehicle and ambient environment information of the autonomous vehicle; and a processor configured to determine a driving mode optimized for the passenger based on the obtained at least one of the context information and the ambient environment information, and control the autonomous vehicle according to the determined driving mode. [0007] According to another aspect of the present invention, a method of controlling an autonomous vehicle includes: obtaining at least one of context information about a passenger of the autonomous vehicle and ambient environment information of the autonomous vehicle; determining a driving mode optimized for the passenger, based on the obtained at least one of the context information and the ambient environment information; and controlling the autonomous vehicle according to the determined driving mode; [see at least FIG. 22-23, 25, 27, 34] an information generation unit configured to generate control information for controlling a vehicle to be used by the user when the assistance information reception unit receives the assistance information can be observed.).
Cronin does not explicitly disclose, a communication unit that transmits the control information to the vehicle.
However, in the same field of endeavor, Herrero discloses, [ABS] “A motor vehicle includes a plurality of sensors, a wireless communication unit, and a control device that is configured to receive data from the plurality of sensors and via the wireless communication unit relating to at least one of an environmental condition, a mechanical condition and a health-rated condition. The control unit formats the received data into a predetermined format corresponding to at least one detected condition, and compares the at least one detected condition to a plurality of known conditions. The control unit is further configured to identify a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions, to select, in response to identifying the detected known condition, an automatic autonomous driving mode of the vehicle, and then to execute a predetermined driving maneuver 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus and method for controlling a vehicle disclosed by Cronin to include a wireless communication unit taught by Herrero. One of ordinary skill in the art would have been motivated to make this modification in order to implement control communications while not being tethered to a vehicle, for more versatile use.

REGARDING CLAIM 2, Cronin in view of Herrero remain as applied to claim 1, and further, Herrero also discloses, a facility information storage unit that stores facility information including a location of a medical facility to which a person who is left in care by the user can be taken, wherein the information generation unit determines, as a destination, a location of a medical facility where the user is to get out of the vehicle based on the facility information when the assistance information reception unit receives the assistance information including information indicating that picking up of the person who is left in care by the user is accepted, and the communication unit transmits the control information including the destination (Herrero: [ABS] A motor vehicle includes a plurality of sensors, a wireless communication unit, and a control device that is configured to receive data from the plurality of sensors and via the wireless communication unit relating to at least one of an environmental condition, a mechanical condition and a health-rated condition. The control unit formats the received data into a predetermined format corresponding to at least one detected condition, and compares the at least one detected condition to a plurality of known conditions. The control unit is further configured to identify a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions, to select, in response to identifying the detected known condition, an automatic autonomous driving mode of the vehicle, and then to execute a predetermined driving maneuver corresponding to the detected known condition; [0033] As will be described in more detail below, the automatic autonomous mode can comprise the following special driving maneuvers and routines, for example: executing evasive action to avoid an errant vehicle, moving the vehicle into a nearby garage (e.g., in response to weather conditions), moving the vehicle out of a garage (e.g., in response to a fire or other hazardous situation), traveling to a repair shop (e.g., in response to overdue maintenance or critical malfunction, traveling to nearest or preferred gas station or charging station (e.g., in response to low fuel or charge level), traveling to nearby or preferred hospital or emergency center (e.g., in response to passenger health condition), traveling to a car wash if vehicle is dirty, traveling to pick up packages or other items such as groceries. These maneuvers are controlled automatically by the control device 210 without the driver needing to intervene in the control of the vehicle 110; [0041] Once the appropriate predetermined maneuver has been accessed, it may be executed which, in certain embodiments, may comprise automatically carrying out one or more predefined driving maneuvers and routines, as noted above, such as executing evasive action to avoid an errant vehicle, moving the vehicle into a nearby garage (e.g., in response to weather conditions), moving the vehicle out of a garage (e.g., in response to a fire or other hazardous situation), traveling to a repair shop (e.g., in response to overdue maintenance or critical malfunction, traveling to nearest or preferred gas station or charging station (e.g., in response to low fuel or charge level), traveling to nearby or preferred hospital or emergency center (e.g., in response to passenger health condition)).
In this case, the flow chart of figure 3 in interpreted as implicitly teaching or suggesting a processor executing stored instructions.

REGARDING CLAIM 3, Cronin in view of Herrero remain as applied to claim 1, and further, Cronin also discloses, the information generation unit obtains, from the user terminal, schedule information including a schedule of the user managed by the user terminal and (Cronin: [0018] FIG. 8 shows a vehicle control device determining a driving mode based on schedule information of a passenger. [0019] FIG. 9 shows an example of determining a driving mode via a vehicle control device, based on schedule information of a passenger.) determines, as a destination, a destination location included in the schedule based on the schedule information when the assistance information reception unit receives the assistance information (Cronin: [FIG. 8 and 9] determines a destination location included in the schedule based on the schedule information can be observed.), and the communication unit transmits the control information including the destination (Cronin: [FIG. 9(910)(100)] communication unit transmits the control information including the destination can be observed.).

REGARDING CLAIM 5, Cronin in view of Herrero remain as applied to claim 2, and further, Cronin also discloses, a vehicle assignment unit that assigns the vehicle to the user based on an operation to request assignment of the vehicle on the user terminal (Cronin: [0261] FIG. 40 shows an example of a menu 4010 for selecting a passenger from among a plurality of passengers in the autonomous vehicle 1. [0262] For example, when there are the plurality of passengers in the autonomous vehicle 1, the vehicle control device 100 may provide the menu 4010 for selecting based on which passenger, a driving mode is to be determined, to the passenger. That is, since the driving mode optimized for the passenger may be different for each of the plurality of passengers, the vehicle control device 100 may determine the driving mode based on the passenger selected via the menu 4010. [0263] As another example, the vehicle control device 100 may recognize the plurality of passengers in the autonomous vehicle 1 by sensing a mobile device of each of the plurality of passengers in the autonomous vehicle 1. Thus, the vehicle control device 100 may provide to the passenger the menu 4010 for asking to select a mobile device of a specific passenger from among the plurality of passengers User 1, User 2, and User 3 . . . Thus, the vehicle control device 100 may determine the driving mode based on the mobile device of the specific passenger selected via the menu 4010; [FIG. 40] a vehicle assignment unit configured to assign the vehicle to the user based on an operation to request assignment of the vehicle on the user terminal can be observed.), wherein the communication unit transmits, to the vehicle that is assigned, the control information including the destination when assignment of the vehicle is completed (Cronin: [0014] FIG. 4 shows a vehicle control device determining a driving mode based on destination information of a passenger. [0015] FIG. 5 shows an example of a connection relationship between destination information of a passenger and a driving mode. [0016] FIG. 6 shows an example of determining a driving mode via a vehicle control device, based on destination information of a passenger; [0261] FIG. 40 shows an example of a menu 4010 for selecting a passenger from among a plurality of passengers in the autonomous vehicle 1. [0262] For example, when there are the plurality of passengers in the autonomous vehicle 1, the vehicle control device 100 may provide the menu 4010 for selecting based on which passenger, a driving mode is to be determined, to the passenger. That is, since the driving mode optimized for the passenger may be different for each of the plurality of passengers, the vehicle control device 100 may determine the driving mode based on the passenger selected via the menu 4010. [0263] As another example, the vehicle control device 100 may recognize the plurality of passengers in the autonomous vehicle 1 by sensing a mobile device of each of the plurality of passengers in the autonomous vehicle 1. Thus, the vehicle control device 100 may provide to the passenger the menu 4010 for asking to select a mobile device of a specific passenger from among the plurality of passengers User 1, User 2, and User 3 . . . Thus, the vehicle control device 100 may determine the driving mode based on the mobile device of the specific passenger selected via the menu 4010; [FIG. 40] a vehicle assignment unit configured to assign the vehicle to the user based on an operation to request assignment of the vehicle on the user terminal can be observed; also see ¶'s[0113-0125]).

REGARDING CLAIM 6, Cronin in view of Herrero remain as applied to claim 5, and further, Cronin also discloses, the information generation unit determines whether the assistance information includes information indicating that there is urgency of assignment of the vehicle when the assistance information reception unit receives the assistance information (Cronin: [0235] For example, the vehicle control device 100 may provide the priority order setting menu 3410 to a passenger. For example, the vehicle control device 100 may display the priority order setting menu 3410 on a screen via the output device 280. The passenger may set the priority order with respect to the context information and the ambient environment information via the priority order setting menu 3410. As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained; also see ¶'s[0155-0157]), and when determining that the assistance information includes the information indicating that there is urgency of assignment of the vehicle, the information generation unit sets, to the vehicle assignment unit, a priority mode that preferentially assigns the vehicle (Cronin: [FIG. 34] determining that the assistance information includes the information indicating that there is urgency of assignment of the vehicle, the information generation unit sets, to the vehicle assignment unit, a priority mode that preferentially assigns the vehicle can be observed; [0235] As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained; [0237] FIG. 35 shows an example of determining a driving mode optimized for a passenger, based on a priority order with respect to the obtained context information and ambient environment information, via the vehicle control device 100.).

REGARDING CLAIM 7, Cronin in view of Herrero remain as applied to claim 2, and further, Cronin also discloses, the information generation unit obtains weather information (Cronin: [FIG. 25] the information generation unit obtains weather information can be  observed.), and when determining that a route from a planned boarding location of the user to the destination includes a dangerous driving environment based on the weather information, identifies the dangerous driving environment (Cronin: [0036] FIG. 26 shows an example of determining a driving mode based on weather information and controlling an autonomous vehicle according to the determined driving mode, via a vehicle control device; [0197] FIG. 25 shows an example of a vehicle control device determining a driving mode based on weather information. [0198] The interface 110 may obtain the weather information as the ambient environment information of the autonomous vehicle 1. For example, the interface 110 may obtain the weather information around the autonomous vehicle 1 from an external weather information management system. Also, as another example, the sensing device 230 may sense a surrounding road state via a tire of the autonomous vehicle 1, the processor 120 may generate the weather information around the autonomous vehicle 1 based on the sensed surrounding road state, and the interface 110 may obtain the weather information from the processor 120. For example, the processor 120 may recognize that the surrounding road state is a wet state due to rain, based on information about friction of a ground contact area of the tire of the autonomous vehicle 1, which is sensed by the sensing device 230, and may generate the weather information indicating that it is raining. Next, the interface 110 may obtain the weather information indicating that it is raining from the processor 120.), and the communication unit transmits the control information including the dangerous driving environment (Cronin: [0036] FIG. 26 shows an example of determining a driving mode based on weather information and controlling an autonomous vehicle according to the determined driving mode, via a vehicle control device; [0197] FIG. 25 shows an example of a vehicle control device determining a driving mode based on weather information. [0198] The interface 110 may obtain the weather information as the ambient environment information of the autonomous vehicle 1. For example, the interface 110 may obtain the weather information around the autonomous vehicle 1 from an external weather information management system. Also, as another example, the sensing device 230 may sense a surrounding road state via a tire of the autonomous vehicle 1, the processor 120 may generate the weather information around the autonomous vehicle 1 based on the sensed surrounding road state, and the interface 110 may obtain the weather information from the processor 120. For example, the processor 120 may recognize that the surrounding road state is a wet state due to rain, based on information about friction of a ground contact area of the tire of the autonomous vehicle 1, which is sensed by the sensing device 230, and may generate the weather information indicating that it is raining. Next, the interface 110 may obtain the weather information indicating that it is raining from the processor 120.).
In this case, “information about friction of a ground contact area of the tire" is interpreted as "identifies the dangerous driving environment".
In this case, "the interface 110 may obtain the weather information indicating that it is raining from the processor 120" is interpreted as "communication unit transmits the control information including the dangerous driving environment".

REGARDING CLAIM 8, Cronin in view of Herrero remain as applied to claim 2, and further, Cronin also discloses, the communication unit transmits, to the user terminal, the control information including the destination when the information generation unit determines that the user terminal is located in an interior of the vehicle (Cronin: [FIG. 9] the communication unit transmits, to the user terminal, the control information including the destination when the information generation unit determines that the user terminal is located in an interior of the vehicle can be observed.).

REGARDING CLAIM 9, Cronin in view of Herrero remain as applied to claim 1, and further, Cronin also discloses, the information generation unit obtains, from the vehicle, driving assistance information for assisting the user in driving the vehicle (Cronin: [0142] The processor 120 may determine the driving mode optimized for the passenger based on the obtained physical state information of the passenger. For example, when the physical state information of the passenger is information indicating a sleeping state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as a quiet driving mode in order to minimize elements disturbing a sleeping passenger. As another example, when the physical state information of the passenger is information indicating a concentration state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as the quiet driving mode in order to remove elements interrupting the concentration of the passenger. An example of the concentration state of the passenger may be a case where the passenger has been watching the tablet PC for a time equal to or higher than a pre-set time. As another example, when the physical state information of the passenger is information indicating a health-related emergency state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as an urgency driving mode.), and when determining that the driving assistance information is present, generates switching information for switching from a first driving mode, which does not use the driving assistance information, to a second driving mode, which uses the driving assistance information (Cronin: [0142] The processor 120 may determine the driving mode optimized for the passenger based on the obtained physical state information of the passenger. For example, when the physical state information of the passenger is information indicating a sleeping state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as a quiet driving mode in order to minimize elements disturbing a sleeping passenger. As another example, when the physical state information of the passenger is information indicating a concentration state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as the quiet driving mode in order to remove elements interrupting the concentration of the passenger. An example of the concentration state of the passenger may be a case where the passenger has been watching the tablet PC for a time equal to or higher than a pre-set time. As another example, when the physical state information of the passenger is information indicating a health-related emergency state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as an urgency driving mode.), and the communication unit transmits the control information including the switching information (Cronin: [0243] The mobile device 3610 may include a communication interface 3611, a touch screen 3612, a power supply 3613, and a memory 3614. The memory 3614 may include driving information for setting a driving mode and a driving parameter of the autonomous vehicle 1.).

REGARDING CLAIM 12, Cronin in view of Herrero remain as applied to claim 1, and further, Cronin also discloses, the rentable office space is a co-working space (Cronin: [0137]).

REGARDING CLAIM 13, Cronin in view of Herrero remain as applied to claim 1, and further, Herrero also discloses, the user is away from the vehicle, which is parked near the rentable office space (Herrero: [0033] As will be described in more detail below, the automatic autonomous mode can comprise the following special driving maneuvers and routines, for example: executing evasive action to avoid an errant vehicle, moving the vehicle into a nearby garage).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180203451 A1) in view of Herrero (US 20180079413 A1) as applied to claim 1 above, and further in view of Buzalja (US 20170256012 A1).

REGARDING CLAIM 4, Cronin in view of Herrero remain as applied to claim 1, and further, Cronin also discloses, a situation management unit that manages utilization situation information including a utilization situation of the place, wherein the information generation unit provides the utilization situation to the user terminal of which a user is to use the place based on the utilization situation information (Cronin: [0034] FIG. 24 shows an example of providing a graphical user interface (GUI) related to a traffic jam via a vehicle control device; [0039] FIG. 29 shows an example of providing a GUI related to a dangerous road via a vehicle control device; [0196] The vehicle control device 100 may provide the GUI 2410 to a passenger when a traffic jam is imminent. That is, when the autonomous vehicle 1 reaches a situation of the traffic jam in 15 seconds, the vehicle control device 100 may provide the GUI 2410 to the passenger. When the passenger selects “auto adjust in 15 seconds” in the GUI 2410, the vehicle control device 100 may control the autonomous vehicle 1 in a pre-set driving mode. For example, the vehicle control device 100 may change the driving mode of the autonomous vehicle 1 as an eco-driving mode, according to traffic jam information. Also, when the passenger selects “select new route” in the GUI 2410, the vehicle control device 100 may determine another driving path in which there is no traffic jam, and control the autonomous vehicle 1 to drive in a different driving path. Also, when the passenger selects “make a call”, “send a text”, or “send an email” in the GUI 2410, the vehicle control device 100 may transmit a pre-set message or voice to a pre-set person. For example, when the passenger selects “send a text” in the GUI 2410, the vehicle control device 100 may transmit a message including an expected arrival time of the passenger to a person who is to meet the passenger; [0216] The vehicle control device 100 may provide a GUI 2910 to a passenger when a dangerous road is approaching. That is, when the autonomous vehicle 1 reaches the dangerous road in 15 seconds, the vehicle control device 100 may provide the GUI 2910 to the passenger. Items “high,” “medium,” and “low” shown in the GUI 2910 indicate a degree of danger the approaching dangerous road has. When the passenger selects “auto adjust” in the GUI 2910, the vehicle control device 100 may control the autonomous vehicle 1 according to a pre-set driving mode. For example, the vehicle control device 100 may partially adjust a parameter value corresponding to the pre-set driving mode, according to a degree of danger of the dangerous road. Also, when the passenger selects “select new route” in the GUI 2910, the vehicle control device 100 may determine another driving path including no dangerous road, and may control the autonomous vehicle 1 to drive through the other driving path. Also, when the passenger selects “make a call”, “send a text”, or “send an email” in the GUI 2910, the vehicle control device 100 may transmit a pre-set message or voice to a pre-set person. For example, when the passenger selects “send a text” in the GUI 2910, the vehicle control device 100 may send a message including an expected arrival time of the passenger to the person that the passenger is to meet with.), and the communication unit transmits the control information including the destination (Cronin: [FIG. 9 (910) (100)] communication unit transmits the control information including the destination can be observed).
Cronin in view of Herrero do not explicitly disclose, when detecting that the place that the user is to use is changed to another rentable office space of the co-working business, determines the other place as a destination from a current location of the user.
However, in the same field of endeavor, Buzalja discloses, [0055] “The requestor modules 130 may include a requestor location module 133. An illustrative requestor location module 133 may include information about a requestor's current location, desired destination, home location, user-defined location, location history”, for the benefit of providing a short-cut for return trip requests and other common locations of desired locations.
Buzalja does not explicitly recite the intended use terminology "detecting that the place that the user is to use is changed to another place where the user works in cooperation with 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus and method for controlling a vehicle disclosed by Cronin in view of Herrero to include current location, desired destination, home location, user-defined location, and a location history taught by Buzalja. One of ordinary skill in the art would have been motivated to make this modification in order to provide a short-cut for return trip requests and other common locations of desired locations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180203451 A1) in view of Herrero (US 20180079413 A1) as applied to claim 1 above, and further in view of Ligi (US 20190143794 A1).

REGARDING CLAIM 10, Cronin in view of Herrero remain as applied to claim 1, and further, Cronin in view of Herrero do not explicitly disclose, the information generation unit generates adjustment information for adjusting an environment in an interior of the vehicle when detecting a trigger for adjusting the environment in the interior of the vehicle, and the communication unit transmits the control information including the adjustment information.
Ligi discloses, [0031] “In one of many possible embodiments, the controller 26 is adapted to control operation of the actuator 24 and displace the vent door 22 to the second position in response to (a) a first signal from the passenger cabin occupancy monitoring device 30 indicating an unoccupied passenger cabin, (b) the receipt of a hail from a potential passenger requesting a ride in the autonomous vehicle to a particular location and communicated to the controller via a wireless communication network and (c) a second signal from the temperature monitoring device 32 indicating a need for maximum heating or cooling to bring the air temperature within the passenger cabin within a predetermined comfort temperature range before picking up the passenger in response to the hail”, for the benefit of automatically providing a comfortable cabin climate for passengers.
In this case, "a second signal from the temperature monitoring device 32 indicating a need for maximum heating or cooling" is interpreted as "communication unit transmits the control information including the adjustment information".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus and method for controlling a vehicle disclosed by Cronin in view of Herrero to include automatic climate control taught by Ligi. One of ordinary skill in the art would have been motivated to make this modification in order to automatically provide a comfortable cabin climate for passengers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180203451 A1).

REGARDING CLAIM 6, Cronin discloses, an information reception unit that receives, from a user assistance system that generates control information for controlling a vehicle to be used by a user (Cronin: [0235] For example, the vehicle control device 100 may provide the priority order setting menu 3410 to a passenger. For example, the vehicle control device 100 may display the priority order setting menu 3410 on a screen via the output device 280. The passenger may set the priority order with respect to the context information and the ambient environment information via the priority order setting menu 3410. As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained; [FIG. 34] an information reception unit configured to receive, from a user assistance system that generates control information for controlling a vehicle to be used by a user and transmits the control information to the vehicle when receiving assistance information indicating that the user asks for assistance from a user terminal of the user who uses a place where the user works in cooperation with another user, the control information), and transmits the control information to the vehicle when receiving assistance information indicating that the user asks for assistance from a user terminal of the user who uses a rentable office space of a co-working business, the control information (Cronin: see ¶0137 for information relating to an office space); and a vehicle controller that controls the vehicle based on the control information (Cronin: [0235] For example, the vehicle control device 100 may provide the priority order setting menu 3410 to a passenger. For example, the vehicle control device 100 may display the priority order setting menu 3410 on a screen via the output device 280. The passenger may set the priority order with respect to the context information and the ambient environment information via the priority order setting menu 3410. As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained.).
Cronin does not explicitly recite the intended use terminology, “transmits the control information to the vehicle when receiving assistance information indicating that the user asks for assistance from a user terminal of the user who uses a rentable office space of a co-working business”. However, Cronin discloses communicating with an autonomous vehicle, which implies a transmission, and communications relating to a work place (“office”), which is “a rentable office space of a co-working business”, thus disclosing the claimed elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus and method for controlling a vehicle disclosed by Cronin to include the transmission of information and the intended use of using the vehicle communication in relation to an office. One of ordinary skill in the art would have been motivated to make this modification in order to provide a passenger with a passenger-friendly autonomous driving experience by using various user data and history.

Response to Arguments
Applicant’s arguments, see page 7, filed 11-26-2021, with respect to the rejection(s) of claim(s) 11 under 35 USC §102(a)(1) have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection has been made (see §18 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663